Citation Nr: 1037135	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
disabling for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for panic disorder without agoraphobia.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to an initial compensable evaluation for allergic 
rhinitis.

6.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.

7.  Entitlement to an initial compensable evaluation for right 
foot calcaneal spur.

8.  Entitlement to an initial compensable evaluation for internal 
hemorrhoids.

9.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

10.  Entitlement to an initial compensable evaluation for right 
plantar fasciitis.

11.  Entitlement to an initial compensable evaluation for left 
plantar fasciitis.

12.  Entitlement to an effective date earlier than October 1, 
2006, for the grant of service connection for obstructive sleep 
apnea.

13.  Entitlement to an effective date earlier than October 1, 
2006, for the grant of service connection for panic disorder with 
agoraphobia.

14.  Entitlement to an effective date earlier than October 1, 
2006, for the grant of service connection for bilateral tinnitus.

15.  Entitlement to an effective date earlier than October 1, 
2006, for the grant of service connection for bilateral hearing 
loss.

16.  Entitlement to an effective date earlier than October 1, 
2006, for the grant of service connection for allergic rhinitis.

17. Entitlement to service connection for sinusitis.

18.  Entitlement to service connection for deviated nasal septum 
with septoplasty.

19.  Entitlement to service connection for H pylori infection.

20.  Entitlement to service connection for colon polyps with 
polypectomy.

21.  Entitlement to service connection for bronchitis.

22.  Entitlement to service connection for right knee bursitis.

23.  Entitlement to service connection for left knee medial 
collateral ligament strain.

24.  Entitlement to service connection for left elbow 
epicondylitis.

25.  Entitlement to service connection for myofascial cervical 
syndrome.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The case was 
subsequently transferred to the RO in St. Petersburg, Florida.

In March 2010, the Veteran and his wife testified before the 
undersigned at the RO in St. Petersburg, Florida.  A transcript 
of that hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an initial evaluation in excess of 
50 percent disabling for sleep apnea, entitlement to an initial 
evaluation in excess of 30 percent for panic disorder without 
agoraphobia, entitlement to initial compensable ratings for 
bilateral hearing loss, allergic rhinitis, gastroesophageal 
reflux disease, right foot calcaneal spur, internal hemorrhoids, 
bilateral pes planus, right plantar fasciitis and left plantar 
fasciitis and entitlement to service connection for sinusitis, 
deviated nasal septum with septoplasty, H pylori infection, colon 
polyps with polypectomy, bronchitis, right knee bursitis, left 
knee medial collateral ligament strain, left elbow epicondylitis 
and myofascial cervical syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current 10 percent rating assigned for tinnitus is the 
maximum evaluation authorized under VA's rating criteria. 

2.  On March 24, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeals as to entitlement to 
an effective date prior to October 1, 2006, for the award of 
entitlement to service connection for obstructive sleep apnea, 
panic disorder with agoraphobia, bilateral tinnitus, bilateral 
hearing loss and allergic rhinitis.


CONCLUSIONS OF LAW

1.  Tinnitus is no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code, 
6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

2.  The criteria for withdrawal of a Substantive Appeal for the 
issues of entitlement to an effective date prior to October 1, 
2006, for the award of entitlement to service connection for 
obstructive sleep apnea, panic disorder with agoraphobia, 
bilateral tinnitus, bilateral hearing loss and  allergic rhinitis 
by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead to 
an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004).  As will be discussed in this decision, an 
initial rating greater than 10 percent for bilateral tinnitus is 
not warranted as a matter of law.  Any further discussion of the 
VCAA with respect to the claim is, therefore, not necessary. 




II.  An initial evaluation in excess of 10 percent for bilateral 
tinnitus

Analysis

The Veteran is service-connected for tinnitus and is assigned a 
10 percent rating under Diagnostic Codes 6260, effective October 
1, 2006.  In his claim, he seeks an evaluation in excess of 10 
percent for his disability.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  
VA appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, which 
limits a Veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or bilateral.  
See 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 6260 (2009).

As noted above, the Veteran's service-connected tinnitus has been 
rated under 38 C.F.R. §§ 4.124a, 4.87, Diagnostic Codes 6260.  
Diagnostic Code 6260 provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an original 
or an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and regulation, 
and it follows that a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  If a Veteran is at the maximum 
evaluation and no other criteria are applicable, there is no case 
in controversy.  In order for a claim to proceed, there must be a 
benefit.  In this case, the maximum rating allowed for tinnitus 
under the applicable diagnostic code is 10 percent.  38 C.F.R. § 
4.87, Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

Accordingly, it is noted that the Veteran's service-connected 
tinnitus has been assigned the maximum schedular rating available 
for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the Veteran's appeal must 
be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Earlier Effective Date

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  The Veteran has withdrawn the appeals of 
entitlement to an effective date prior to October 1, 2006 for the 
award of entitlement to service connection for obstructive sleep 
apnea, panic disorder with agoraphobia, bilateral tinnitus, 
bilateral hearing loss and allergic rhinitis.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals and they are dismissed. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
bilateral tinnitus is denied.

Entitlement to an effective date earlier than October 1, 2006, 
for the grant of service connection for obstructive sleep apnea 
is dismissed.

Entitlement to an effective date earlier than October 1, 2006, 
for the grant of service connection for panic disorder with 
agoraphobia is dismissed.

Entitlement to an effective date earlier than October 1, 2006, 
for the grant of service connection for bilateral tinnitus is 
dismissed.

Entitlement to an effective date earlier than October 1, 2006, 
for the grant of service connection for bilateral hearing loss is 
dismissed.

Entitlement to an effective date earlier than October 1, 2006, 
for the grant of service connection for allergic rhinitis is 
dismissed.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the claims. 

The record reflects that the Veteran was last afforded VA 
examinations to determine the degree of severity of his sleep 
apnea, panic disorder without agoraphobia, bilateral hearing 
loss, allergic rhinitis, gastroesophageal reflux disease, right 
foot calcaneal spur, internal hemorrhoids, bilateral pes planus, 
right plantar fasciitis and left plantar fasciitis disabilities 
in July 2006.  At his March 2010 hearing, the Veteran testified 
that these disabilities had increased in severity.  Given the 
reported worsening of the Veteran's disabilities since his last 
VA examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claims.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Regarding the remaining issues, it is noted that under the 
provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required: 
there must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and finally 
the veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In the November 2006 decision, the RO, in part, denied service 
connection for sinusitis, deviated nasal septum with septoplasty, 
H pylori infection, colon polyps with polypectomy, bronchitis, 
right knee bursitis, left knee medial collateral ligament strain, 
left elbow epicondylitis and myofascial cervical syndrome.  While 
the Veteran submitted a statement in November 2007 expressing 
disagreement with the decision, it appears that no subsequent 
statement of the case was ever issued with regard to these 
issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), 
the Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires further 
action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this 
regard, it is noteworthy that these claims are not before the 
Board at this time and will only be before the Board if the 
Veteran files a timely substantive appeal.  The Board's actions 
regarding this issue are taken to fulfill the requirements of the 
Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
extent and severity of his obstructive 
sleep apnea.  All indicated studies should 
be performed.  The claims file and a copy 
of this remand will be made available to 
the examiner who will acknowledge receipt 
and review of these materials in any report 
generated as a result of this remand.  The 
examiner should be asked to discuss whether 
the Veteran experiences chronic respiratory 
failure with carbon dioxide retention or 
cor pulmonale, or whether a tracheostomy 
(tracheotomy) is required.  A rationale for 
any opinion expressed should be provided.

3.  Then, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination by a psychiatrist or 
psychologist.  The claims files must be 
made available to and reviewed by the 
examiner.

The examination report should include a 
discussion of the Veteran's documented 
psychiatric history and should also address 
the Veteran's assertions regarding his 
psychiatric symptoms.

The examination report should report the 
severity of the Veteran's panic disorder 
without agoraphobia in terms conforming to 
the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

The examiner should provide the rationale 
for all opinions expressed. 


4.  Schedule the Veteran for a 
comprehensive VA audiology examination for 
the purposes of determining the current 
severity of his bilateral hearing loss.  
The claims file should be furnished to the 
audiologist for his or her review.  Testing 
to determine the current severity of the 
Veteran's hearing loss should include the 
use of controlled speech discrimination 
(Maryland CNC) and a puretone audiometric 
test.  The examination must be conducted 
without the use of hearing aids.  The 
examiner should specifically comment on the 
effects of the Veteran's hearing loss on 
occupational functioning and daily 
activities.  A rationale for any opinion 
expressed should be provided.

5.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
extent and severity of his service-
connected hemorrhoids.  All indicated 
studies should be performed.  The claims 
file and a copy of this remand will be made 
available to the examiner who will 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.  The examiner should 
be asked to describe all current residuals 
of internal or external hemorrhoids (if 
any) and any history of recurrence.  

6.  Schedule the Veteran for a VA 
examination to determine the severity of 
his gasteroesophageal reflux disease 
(GERD).  All necessary testing should be 
carried out in conjunction with this 
examination, the results of which should be 
reported in detail.  The claims file and a 
copy of this remand should be provided to 
the examiner for review.

The examiner should specifically state 
whether this disability involves recurrent 
epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain.  The 
examiner should also include a discussion 
of whether it is productive of considerable 
impairment of health.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report. 

7.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
current severity of his allergic rhinitis.  
The claims file should be made available to 
the examiner for review. The examiner 
should expressly report: (1) whether there 
is greater than 50 percent obstruction of 
nasal passage on both sides or complete 
obstruction on one side and (2) whether 
there is evidence of polyps.

8.  The AMC/RO also should arrange for the 
Veteran to undergo a VA foot examination to 
determine the severity of his service-
connected right foot calcaneal spur, 
bilateral pes planus, right plantar 
fasciitis and left plantar fasciitis 
disabilities.  The examination must be 
conducted following the protocol found in 
VA's Disability Examination Worksheet for 
VA Feet Examination, revised on May 1, 
2007.  The examiner must comment on the 
effects of the service-connected right foot 
calcaneal spur, bilateral pes planus, right 
plantar fasciitis and left plantar 
fasciitis disabilities on occupational 
functioning and daily activities.

9.  Issue a statement of the case to the 
Veteran addressing the matters of 
entitlement to service connection for 
sinusitis, deviated nasal septum with 
septoplasty, H pylori infection, colon 
polyps with polypectomy, bronchitis, right 
knee bursitis, left knee medial collateral 
ligament strain, left elbow epicondylitis 
and myofascial cervical syndrome and 
including citation to all relevant law and 
regulation pertinent to these claims.  The 
Veteran must be advised of the time limit 
for filing a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, these issues are to be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


